Opinion by
William W. Portee., J.,
The agreement upon which the award in distribution was made to the appellee was in writing. It was under seal. It was, by its own recitals, based upon a “ valuable consideration.” *81It was between brothers and sisters, children of the testator. Its purpose was the equalization of distribution of his estate among them, and was, therefore, in the nature of a family settlement. It was clearly a binding and enforceable obligation. It is urged that it was executed in consideration of a promise that the moneys passing under it would be returned by the mating of a will by the sister receiving the benefit. The auditor finds against this contention on the facts, and an examination of the testimony before him warranted the finding. Nothing by way of discussion can be profitably added to the opinion filed by the court below in confirmation of the auditor’s report. We are unanimously of the opinion that the decree made must stand and it is therefore affirmed.